Citation Nr: 1309570	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-39 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include depression and explosive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from June 1992 to February 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The issue of entitlement to service connection for a psychiatric disability, to include depression and explosive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2002 rating decision denied service connection for depression and intermittent explosive disorder claimed as mental disorder; the Veteran did not submit a notice of disagreement for that decision, and it became final.  

2.  Evidence added to the record since the December 2002 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a psychiatric disability, to include depression and explosive disorder, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision which denied service connection for depression and intermittent explosive disorder claimed as mental disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the December 2002 rating decision is new and material, and the claim for service connection for a psychiatric disability, to include depression and explosive disorder, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

In this case, the Board is reopening the claim for service connection, and remanding it for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The December 2002 rating decision denied service connection for depression and intermittent explosive disorder claimed as mental disorder because the disability existed prior to service and was not aggravated by active service.  The Veteran did not submit a notice of disagreement, and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002).  

Evidence of record at that time included the Veteran's preservice and service treatment records.  They show that the Veteran was seen for transient behavioral problems before entrance.  The report of the Veteran's entrance examination shows that he gave a history of treatment for depression.  In February 2003, the Veteran was seen in the Mental Health Clinic with a history of stress reactions for two years.  The diagnosis was depressive disorder related to other life circumstances, uncomplicated bereavement and dysfunctional family origin.  The Veteran was discharged for a personality disorder.

In connection with his application to reopen his service connection claim, the Veteran submitted a June 2011 statement from a family member who knew the Veteran before active duty.  The witness states that the Veteran was a totally different person after active duty.  After active duty, the Veteran was withdrawn, subdued, morose and listless.  At times he had flashes of a mean temper that he did not have prior to active duty.  The witness provided detailed examples of the Veteran's changed post-service behavior.  

The Board finds that this statement constitutes new and material evidence.  It is presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  It is a new document that was not previously submitted to VA.  It is material because it constitutes evidence that the Veteran's preexisting psychiatric disability was aggravated during active duty, and thus it relates to a previously unestablished fact.  In addition, the statement is material because it raises a reasonable possibility of substantiating the claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  In sum, the statement is not cumulative or redundant of the evidence of record at the time of the December 2002 rating decision, and it raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a psychiatric disability, to include depression and explosive disorder, is granted; to this extent only, the appeal is granted.





REMAND

Inasmuch as this claim has been reopened, it must be considered de novo.  On review, the Board finds that the claim requires additional development.

In essence, the Veteran's witness states that he observed that the Veteran's active duty aggravated a preexisting psychiatric disability.  The witness is competent to do so.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Since the evidence raises the possibility that the Veteran's active duty aggravated a preexisting psychiatric disability, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the VCAA requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any psychiatric disability that may be present, to include depression and explosive disorder.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any psychiatric disability, to include depression and explosive disorder, was caused or chronically aggravated by the Veteran's active duty.  

The examiner is requested to provide a rationale for any opinion expressed.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


